     Case 1:19-cv-04142-WHP-GWG Document 108 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 LORI GJENASHAJ,                                  :
                                                  :
                                                  :
                        Plaintiff,                :          19cv4142
                                                  :
                -against-                         :          ORDER
                                                  :
 THE CITY OF NEW YORK, et al.,                    :
                                                  :
                                                  :
                        Defendants.
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Defendants move to file portions of Exhibits F, I, J, N, and OXQGHUVHDO, (ECF

Nos. 98-6, 98-9, 98-10, 98-14, and 98-15), of the Declaration of Edward Stone in Support of

Plaintiff’sCounterstatement to Defendant Lt. Harrison’s Rule 56.1 Statement and Statement of

Additional Facts, (ECF No. 98). This Court has reviewed the proposed redactions and finds that

they are narrowly tailored, limited in scope, and justified to protect The City of New York’s

confidential information. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir.

2006). Accordingly, Defendants motion to file under seal is grantedDQG'HIHQGDQWLVGLUHFWHG

WRILOHUHGDFWHGFRSLHVRQWKHSXEOLFGRFNHW.

Dated: October , 2020
       New York, New York
